IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


DYCK-O'NEAL, INC.,

             Appellant,

 v.                                                     Case No. 5D17-1059

ROBERT GERMANY AND LINDA K.
PLANT-GERMANY,

             Appellees.

________________________________/

Opinion filed February 23, 2018

Appeal from the Circuit Court
for Putnam County,
Scott C. Dupont, Judge.

David M. Snyder, of David M Snyder, PA,
Tampa, Susan B. Morrison, of Law Offices
of Susan B. Morrison, P.A., Tampa, and
Joshua D. Moore, of Law Offices of Daniel
C. Consuegra, Tampa, for Appellant.

Douglas N. Burnett, and M. Aaron Dukes,
St. Johns Law Group, St. Augustine, for
Appellee Linda K. Carroll.

No appearance for other Appellee.


EDWARDS, J.

      Dyck-O’Neal, Inc. (“DONI”) appeals the summary judgment granted in favor of

Appellee, Linda Carroll f/k/a Linda K. Plant-Germany. DONI correctly argues that the trial
court erred in finding DONI’s action time-barred. See Chrestensen v. Eurogest, Inc., 906
So. 2d 343, 344 (Fla. 4th DCA 2005) (holding that the statute of limitations to seek a

deficiency judgment does not begin to run until after the entry of foreclosure judgment

and subsequent foreclosure sale). We also decline Appellee’s suggestion that we affirm

the final summary judgment based on a ground that she did not raise below. See Trainor

v. PNC Bank, Nat’l Ass’n, 211 So. 3d 366, 368 (Fla. 5th DCA 2017).1

       Therefore, we reverse the summary judgment entered in favor of Appellee and

remand for further proceedings consistent with this opinion. We also deny Appellee’s

motion for attorney’s fees.

       REVERSED AND REMANDED.



PALMER and LAMBERT, JJ., concur.




       1 Kinney v. Countrywide Home Loans Servicing, L.P., 165 So. 3d 691 (Fla. 2015),
is inapplicable to this case; thus, Appellee should not have offered it as a legal basis for
summary judgment, and the trial court erred in relying upon it.


                                             2